Exhibit 10.31

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made effective as of January 11, 2007
(“Effective Date”), by and between Averion International Corp. (“Company”) and
Christopher Codeanne (“Employee”).

RECITALS

A.            Company desires to retain the services of Employee, and Employee
is willing to provide such services to the Company.

B.            Company and Employee desire to enter into this Agreement to
provide for Employee’s employment by the Company, upon the terms and conditions
set forth herein.

The parties hereby agree as follows:


1.             DUTIES.


1.1.          POSITION.  EMPLOYEE SHALL SERVE AS CHIEF FINANCIAL OFFICER OF THE
COMPANY AND SHALL HAVE THE DUTIES AND RESPONSIBILITIES INCIDENT TO SUCH
POSITION.  EMPLOYEE SHALL PERFORM FAITHFULLY, COOPERATIVELY AND DILIGENTLY ALL
OF HIS JOB DUTIES AND RESPONSIBILITIES.  EMPLOYEE AGREES TO AND SHALL DEVOTE HIS
FULL TIME, ATTENTION AND EFFORT TO THE BUSINESS OF THE COMPANY, ITS SUBSIDIARIES
AND AFFILIATES, AND OTHER ASSIGNMENTS AS DIRECTED BY THE COMPANY’S CHIEF
EXECUTIVE OFFICER OR BOARD OF DIRECTORS.  EMPLOYEE SHALL REPORT DIRECTLY TO THE
COMPANY’S CHIEF EXECUTIVE OFFICER.


1.2.          BEST EFFORTS.  EMPLOYEE WILL EXPEND HIS BEST EFFORTS ON BEHALF OF
COMPANY IN CONNECTION WITH HIS EMPLOYMENT AND WILL ABIDE BY ALL POLICIES AND
DECISIONS MADE BY COMPANY, AS WELL AS ALL APPLICABLE FEDERAL, STATE AND LOCAL
LAWS, REGULATIONS OR ORDINANCES.


2.             EMPLOYMENT.  EMPLOYEE’S EMPLOYMENT UNDER THIS AGREEMENT WILL
CONTINUE UNTIL SUCH TIME AS THE COMPANY OR EMPLOYEE TERMINATE THIS AGREEMENT IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 11 AND SECTION 16.8, SUBJECT TO
EMPLOYEE’S RIGHT TO RECEIVE THE SEVERANCE PACKAGE AS SET FORTH IN SECTION 8.


3.             COMPENSATION.


3.1.          BASE SALARY.  AS COMPENSATION FOR EMPLOYEE’S PERFORMANCE OF HIS
DUTIES HEREUNDER, COMPANY SHALL PAY TO EMPLOYEE AN INITIAL BASE SALARY OF NINE
THOUSAND FORTY DOLLARS ($9,040.00) PER EACH TWO WEEK PAY PERIOD, STARTING ON THE
DATE HEREOF, WHICH IF ANNUALIZED, WOULD REPRESENT TWO HUNDRED THIRTY-FIVE
THOUSAND DOLLARS ($235,040) PER YEAR (“ANNUAL BASE SALARY”), PAYABLE IN
ACCORDANCE WITH THE NORMAL PAYROLL PRACTICES OF COMPANY, LESS REQUIRED
DEDUCTIONS FOR STATE AND FEDERAL WITHHOLDING TAX, SOCIAL SECURITY AND ALL OTHER
EMPLOYMENT TAXES AND PAYROLL DEDUCTIONS.  THE BOARD OF DIRECTORS, OR THE
COMPENSATION COMMITTEE THEREOF, MAY INCREASE THE ANNUAL BASE SALARY, AT ITS SOLE
DISCRETION, FROM TIME TO TIME.


--------------------------------------------------------------------------------





3.2.          BONUS.  IN ADDITION TO THE ANNUAL BASE SALARY, EMPLOYEE SHALL BE
ELIGIBLE TO RECEIVE, IN THE SOLE DISCRETION OF THE BOARD OF DIRECTORS OR THE
COMPENSATION COMMITTEE THEREOF, AN ANNUAL CASH BONUS OF UP TO TWENTY-FIVE
PERCENT (25%) OF THE THEN IN EFFECT ANNUAL BASE SALARY, IN ACCORDANCE WITH, AND
BASED UPON, OVERALL COMPANY AND INDIVIDUAL PERFORMANCE STANDARDS TO BE
ESTABLISHED BY THE BOARD OF DIRECTORS OR THE COMPENSATION COMMITTEE THEREOF ON
AN ANNUAL BASIS.


3.3.          STOCK OPTIONS.  EMPLOYEE, AT THE SOLE DISCRETION OF, AND UPON
APPROVAL BY, THE COMPANY’S BOARD OF DIRECTORS OR THE COMPENSATION COMMITTEE
THEREOF, SHALL BE ELIGIBLE TO RECEIVE AN OPTION TO PURCHASE UP TO 4,000,000
SHARES OF THE COMPANY’S COMMON STOCK PURSUANT TO AN OPTION AGREEMENT ISSUED IN
ACCORDANCE WITH THE TERMS OF THE COMPANY’S 2005 EQUITY INCENTIVE PLAN.  SUCH
OPTION WOULD HAVE AN EXERCISE PRICE EQUAL TO THE FAIR MARKET VALUE OF A SHARE OF
THE COMPANY’S COMMON STOCK ON THE DATE OF GRANT AND WOULD VEST AT THE RATE OF
TWENTY-FIVE PERCENT (25%) PER COMPLETED YEAR.  EMPLOYEE SHALL ALSO BE ELIGIBLE
TO RECEIVE ADDITIONAL STOCK OPTIONS, RESTRICTED STOCK OR OTHER EQUITY INCENTIVE
GRANTS PURSUANT TO ONE OR MORE EQUITY INCENTIVE PLANS OFFERED BY THE COMPANY
FROM TIME TO TIME, SUBJECT TO THE APPROVAL OF THE BOARD OF DIRECTORS OR THE
COMPENSATION COMMITTEE THEREOF.


4.             HEALTH AND WELFARE BENEFIT PLANS.  THE EMPLOYEE AND/OR THE
EMPLOYEE’S FAMILY, AS THE CASE MAY BE, SHALL BE ELIGIBLE FOR PARTICIPATION IN
AND SHALL RECEIVE ALL BENEFITS UNDER HEALTH AND WELFARE BENEFIT PLANS,
PRACTICES, POLICIES AND PROGRAMS PROVIDED BY THE COMPANY (INCLUDING, WITHOUT
LIMITATION, MEDICAL PRESCRIPTION, DENTAL DISABILITY, SALARY CONTINUANCE,
EMPLOYEE LIFE, GROUP LIFE, ACCIDENTAL DEATH AND TRAVEL ACCIDENT INSURANCE PLANS
AND PROGRAMS) TO THE EXTENT GENERALLY APPLICABLE TO EMPLOYEES OF THE COMPANY.


5.             OTHER BENEFITS.


(A)           EMPLOYEE SHALL BE ELIGIBLE TO RECEIVE ALL CUSTOMARY AND USUAL
FRINGE BENEFITS AND SHALL BE ENTITLED TO PARTICIPATE IN ALL SAVINGS AND
RETIREMENT PLANS, PRACTICES, POLICIES AND PROGRAMS GENERALLY APPLICABLE TO
EMPLOYEES OF THE COMPANY THAT ARE IN EFFECT DURING EMPLOYEE’S EMPLOYMENT WITH
THE COMPANY, SUBJECT TO THE TERMS AND CONDITIONS OF COMPANY’S BENEFIT PLAN
DOCUMENTS, AS APPLICABLE.  COMPANY RESERVES THE RIGHT TO CHANGE OR ELIMINATE THE
FRINGE BENEFITS OR PLANS, PRACTICES AND PROGRAMS ON A COMPANY-WIDE, PROSPECTIVE
BASIS, AT ANY TIME;


(B)           EMPLOYEE SHALL BE PAID A CAR ALLOWANCE OF $500 PER MONTH; AND


(C)           SUBJECT TO SECTION 1 ABOVE AND ADVANCE APPROVAL FROM THE COMPANY
FOR SPECIFIC AUTHORIZATION OF EACH INSTANCE, EMPLOYEE SHALL BE ENTITLED TO WORK
FROM A HOME OFFICE, AT NO COST TO THE COMPANY, AS IS REASONABLY NECESSARY TO
PERFORM EMPLOYEE’S DUTIES HEREUNDER.


6.             BUSINESS EXPENSES.  EMPLOYEE SHALL BE ENTITLED TO RECEIVE PROMPT
REIMBURSEMENT FOR ALL REASONABLE, PRE-APPROVED, OUT-OF-POCKET BUSINESS EXPENSES
INCURRED IN THE PERFORMANCE OF HIS DUTIES ON BEHALF OF COMPANY, INCLUDING,
WITHOUT LIMITATION, CELL PHONE (WHICH SHALL NOT REQUIRE PRE-APPROVAL) USE AND
REIMBURSEMENT FOR LODGING AT OR NEAR THE COMPANY’S HEADQUARTERS

2


--------------------------------------------------------------------------------





IN SOUTHBOROUGH, MASSACHUSETTS.  TO OBTAIN REIMBURSEMENT, EXPENSES MUST BE
SUBMITTED PROMPTLY WITH APPROPRIATE SUPPORTING DOCUMENTATION IN ACCORDANCE WITH
COMPANY’S POLICIES.


7.             VACATION.  EMPLOYEE SHALL BE ENTITLED TO AN AGGREGATE OF THIRTY
(30) DAYS OF PAID VACATION, PERSONAL AND SICK DAYS EACH CALENDAR YEAR, IN
ACCORDANCE WITH THE COMPANY’S PLANS, POLICIES AND PROGRAMS THEN IN EFFECT.


8.             SEVERANCE PACKAGE.  IF (I) THE COMPANY TERMINATES EMPLOYEE’S
EMPLOYMENT WITHOUT CAUSE AND THE COMPANY ELECTS NOT TO PROVIDE EMPLOYEE WITH SIX
(6) MONTHS ADVANCE NOTICE IN ACCORDANCE WITH SECTION 11, OR (II) A CHANGE OF
CONTROL OCCURS AND, AS A RESULT OF THE CHANGE OF CONTROL AND WITHIN SIX (6)
MONTHS THEREAFTER EMPLOYEE IS TERMINATED BY THE COMPANY (OR THE SURVIVING
ENTITY) (OTHER THAN FOR CAUSE) OR EMPLOYEE RESIGNS BECAUSE (A) EMPLOYEE IS NO
LONGER REPORTING DIRECTLY TO THE CHIEF EXECUTIVE OFFICER OF THE COMPANY (OR THE
SURVIVING ENTITY), (B) EMPLOYEE SUFFERS A REDUCTION IN ANNUAL BASE SALARY, (C)
EMPLOYEE SUFFERS A SUBSTANTIAL DIMINUTION IN THE POSITION, AUTHORITY, DUTIES OR
RESPONSIBILITIES CONTEMPLATED BY SECTION 1 ABOVE, OR (C) THE PRINCIPAL EXECUTIVE
OFFICE OF THE COMPANY (OR THE SURVIVING ENTITY) IS MOVED TO A LOCATION AT LEAST
TEN (10) MILES FURTHER AWAY FROM EMPLOYEE’S RESIDENCE ON THE DATE OF THIS
AGREEMENT, THEN, IN EITHER CASE, THE COMPANY AGREES TO PROVIDE EMPLOYEE WITH THE
APPLICABLE SEVERANCE PACKAGE DESCRIBED IN SECTION 8.1 BELOW IN ACCORDANCE WITH
THE PAYMENT SCHEDULE SET FORTH IN SECTION 8.2 BELOW, PROVIDED EMPLOYEE AGREES TO
COMPLY WITH ALL OF THE CONDITIONS SET FORTH IN SECTION 8.3 BELOW.  NO SEVERANCE
PACKAGE SHALL BE DUE OR PAYABLE:   IF THE EMPLOYEE RESIGNS OTHER THAN AS SET
FORTH ABOVE, IF EMPLOYEE IS TERMINATED FOR CAUSE AS SET FORTH IN SECTION 10.2,
OR IF EMPLOYEE IS TERMINATED WITHOUT CAUSE BUT THE COMPANY PROVIDES EMPLOYEE SIX
(6) MONTHS ADVANCE NOTICE OF THE EFFECTIVE DATE OF TERMINATION IN ACCORDANCE
WITH SECTION 11 BELOW.


8.1.          DESCRIPTION OF SEVERANCE PACKAGE.  THE “SEVERANCE PACKAGE” WILL
CONSIST OF:


(A)           ALL ACCRUED OBLIGATIONS (DEFINED BELOW);


(B)           A “SEVERANCE PAYMENT” EQUAL TO:  (I) SIX (6) MONTHS OF BASE SALARY
CALCULATED WITH RESPECT TO EMPLOYEE’S THEN IN EFFECT ANNUAL BASE SALARY IF
EMPLOYEE’S EMPLOYMENT TERMINATES UNDER THE CIRCUMSTANCES DESCRIBED IN SECTION
8(I) ABOVE, OR (II) SIX (6) MONTHS OF BASE SALARY CALCULATED WITH RESPECT TO
EMPLOYEE’S THEN IN EFFECT ANNUAL BASE SALARY (THE “CHANGE OF CONTROL SEVERANCE
AMOUNT”), PLUS AN ADDITIONAL AMOUNT EQUAL TO TWENTY-FIVE PERCENT (25%) OF THE
CHANGE OF CONTROL SEVERANCE AMOUNT IF EMPLOYEE’S EMPLOYMENT TERMINATES UNDER THE
CIRCUMSTANCES DESCRIBED IN SECTION 8(II) ABOVE; AND


(C)           EMPLOYEE WILL ALSO BE ALLOWED TO CONTINUE IN THE COMPANY’S GROUP
HEALTH INSURANCE PLAN AT THE EMPLOYEE’S OWN EXPENSE FOR UP TO EIGHTEEN (18)
MONTHS, IN ACCORDANCE WITH APPLICABLE LAW (COBRA).  IF THE EMPLOYEE ELECTS COBRA
COVERAGE, THE COMPANY WILL PAY THE FIRST SIX (6) MONTHS OF COBRA COVERAGE;
PROVIDED THAT THE EMPLOYEE SHALL PAY ANY SUCH PREMIUMS HIMSELF DURING THE SIX
(6) MONTH PERIOD FOLLOWING THE EMPLOYEE’S “SEPARATION FROM SERVICE” AS DEFINED
IN SECTION 409A(A)(2)(A)(I) OF THE U.S. INTERNAL REVENUE CODE (THE “CODE”) AND
THE COMPANY SHALL REIMBURSE THE EMPLOYEE FOR PAYMENT OF SUCH PREMIUMS IN A
SINGLE LUMP SUM PAYMENT ON THE FIRST DAY OF THE SEVENTH (7TH) MONTH FOLLOWING
THE

3


--------------------------------------------------------------------------------





EMPLOYEE “SEPARATION FROM SERVICE,” IF (1) SECTION 8.1 OF THIS AGREEMENT SHALL
APPLY AND (2) NO EXEMPTION FROM SECTION 409A OF THE CODE, AS MUTUALLY DETERMINED
BY THE COMPANY, COMPANY’S TAX COUNSEL, EMPLOYEE AND EMPLOYEE’S TAX COUNSEL,
SHALL OTHERWISE APPLY TO THE COMPANY’S PAYMENTS FOR COBRA COVERAGE DURING SUCH
SIX (6) MONTH PERIOD.


8.2.          PAYMENTS.


(A)           THE SEVERANCE PACKAGE WILL BE PAID LESS REQUIRED DEDUCTIONS FOR
STATE AND FEDERAL WITHHOLDING TAX, SOCIAL SECURITY AND ALL OTHER EMPLOYMENT
TAXES AS REQUIRED BY LAW.  THE ACCRUED OBLIGATIONS WILL BE PAID IN A SINGLE LUMP
SUM PAYMENT ON THE DATE THAT IS THIRTY (30) DAYS AFTER THE DATE OF TERMINATION,
UNLESS OTHERWISE REQUIRED BY LAW; PROVIDED THAT THE CONDITIONS TO RECEIVE THE
SEVERANCE PACKAGE (SET FORTH IN SECTION 8.3 OF THIS AGREEMENT) ARE THEN
SATISFIED.  THE APPLICABLE SEVERANCE PAYMENT DESCRIBED IN SECTION 8.1(B) WILL BE
PAID IN EQUAL MONTHLY INSTALLMENTS FOR A PERIOD OF SIX (6) MONTHS (THE
“SEVERANCE PERIOD”), WITH THE FIRST SUCH INSTALLMENT TO BE PAID ON THE FIRST DAY
OF THE MONTH THAT COINCIDES WITH OR FOLLOWS THE DATE THAT IS THIRTY (30) DAYS
AFTER THE DATE OF TERMINATION.


(B)           EMPLOYEE SHALL DESIGNATE A BENEFICIARY TO RECEIVE ANY PAYMENTS DUE
HIM IN THE EVENT OF HIS DEATH BY FILING A WRITTEN DESIGNATION WITH THE COMPANY
IN THE FORM ATTACHED HERETO AS EXHIBIT C.  HOWEVER, ANY SUCH DESIGNATION WILL
ONLY BE EFFECTIVE IF SIGNED BY EMPLOYEE AND RECEIVED BY THE COMPANY DURING
EMPLOYEE’S LIFETIME.  EMPLOYEE’S BENEFICIARY DESIGNATION SHALL BE DEEMED
AUTOMATICALLY REVOKED IF THE BENEFICIARY PREDECEASES EMPLOYEE OR IF EMPLOYEE
NAMES A SPOUSE AS A BENEFICIARY AND THE MARRIAGE IS SUBSEQUENTLY DISSOLVED
BEFORE EMPLOYEE DIES.  IF EMPLOYEE DIES WITHOUT A VALID BENEFICIARY DESIGNATION,
ALL PAYMENTS SHALL BE MADE TO EMPLOYEE’S ESTATE.


(C)           IF A PAYMENT UNDER THIS AGREEMENT IS PAYABLE TO A MINOR, TO A
PERSON DECLARED INCOMPETENT, OR TO A PERSON INCAPABLE OF HANDLING THE
DISPOSITION OF HIS OR HER PROPERTY, THE COMPANY MAY PAY SUCH BENEFIT TO THE
GUARDIAN, LEGAL REPRESENTATIVE OR PERSON HAVING THE CARE OR CUSTODY OF SUCH
MINOR, INCOMPETENT PERSON OR INCAPABLE PERSON.  THE COMPANY MAY REQUIRE PROOF OF
INCOMPETENCE, MINORITY OR GUARDIANSHIP AS IT MAY DEEM APPROPRIATE PRIOR TO
DISTRIBUTION OF THE BENEFIT.  SUCH DISTRIBUTION SHALL COMPLETELY DISCHARGE THE
COMPANY FROM ALL LIABILITY WITH RESPECT TO SUCH BENEFIT.


8.3.          CONDITIONS TO RECEIVE SEVERANCE PACKAGE.  EMPLOYEE WILL RECEIVE
THE SEVERANCE PACKAGE DESCRIBED ABOVE ONLY IF HE ADDITIONALLY COMPLIES WITH ALL
OF THE FOLLOWING CONDITIONS AND CONTINUES TO COMPLY WITH THE FOLLOWING FOR THE
DURATION OF THE SEVERANCE PERIOD:


(A)           EMPLOYEE EXECUTES A FULL GENERAL RELEASE IN FAVOR OF THE COMPANY
(THE “GENERAL RELEASE”) SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT A;


(B)           EMPLOYEE COMPLIES WITH THE COMPANY’S THEN IN EFFECT TRADE SECRETS
POLICIES AND THE EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT (THE
“INFORMATION AND INVENTIONS AGREEMENT”), ATTACHED HERETO AS EXHIBIT B, OR ANY
FUTURE VERSION OF AN INVENTIONS AND PROPRIETARY INFORMATION AGREEMENT BETWEEN
EMPLOYEE AND THE COMPANY IN ACCORDANCE WITH THE TERMS THEREOF.

4


--------------------------------------------------------------------------------





THE COMPANY’S OBLIGATION TO MAKE PAYMENTS UNDER THIS SECTION 8 SHALL BE
SUSPENDED IF AT ANY TIME EMPLOYEE IS NOT IN COMPLIANCE WITH ANY OF THE FOREGOING
AGREEMENTS, PROVIDED THAT EMPLOYEE SHALL BE ENTITLED TO BE PAID ALL ACCRUED
OBLIGATIONS.  IN ANY EVENT, ALL PAYMENTS SHALL CEASE AT THE CONCLUSION OF THE
“SEVERANCE PERIOD.”


9.             SECTION 409A OF THE U.S. INTERNAL REVENUE CODE.


9.1.          THE SPECIFIED EMPLOYEE RULE.  TO THE EXTENT ANY AMOUNT PAYABLE
UNDER THIS AGREEMENT REPRESENTS A PAYMENT UNDER A “NONQUALIFIED DEFERRED
COMPENSATION PLAN” (AS DEFINED IN SECTION 409A OF THE CODE FOLLOWING A
TERMINATION OF EMPLOYMENT OR ANY “SEPARATION FROM SERVICE” AS DEFINED IN SECTION
409A(A)(2)(A)(I) OF THE CODE), THEN, NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT TO THE CONTRARY, SUCH PAYMENT SHALL BE DELAYED AND MADE ON THE FIRST
DAY OF THE SEVENTH (7TH) MONTH FOLLOWING EMPLOYEE’S “SEPARATION FROM SERVICE,”
BUT ONLY IF THE EMPLOYEE IS DEEMED TO BE A “SPECIFIED EMPLOYEE” WITHIN THE
MEANING OF SECTION 409A(A)(2)(B)(I) OF THE CODE.


9.2.          GOOD FAITH INTENTION.  THE COMPANY AND EMPLOYEE INTEND IN GOOD
FAITH THAT THIS AGREEMENT COMPLY WITH THE APPLICABLE REQUIREMENTS OF SECTION
409A OF THE CODE AND THAT THIS AGREEMENT BE CONSTRUED, INTERPRETED AND
ADMINISTERED IN ACCORDANCE WITH SUCH INTENT.  IF THE COMPANY OR EMPLOYEE
BELIEVES, AT ANY TIME, THAT THIS AGREEMENT DOES NOT COMPLY WITH SECTION 409A OF
THE CODE, IT WILL PROMPTLY ADVISE THE OTHER PARTY AND WILL NEGOTIATE REASONABLY
AND IN GOOD FAITH TO AMEND THE TERMS OF THIS AGREEMENT, WITH THE MOST LIMITED
POSSIBLE ECONOMIC EFFECT ON COMPANY AND EMPLOYEE, SUCH THAT IT COMPLIES WITH
SECTION 409A OF THE CODE.


10.           DEFINITIONS.


10.1.        ACCRUED OBLIGATIONS.  FOR PURPOSES OF THIS AGREEMENT, “ACCRUED
OBLIGATIONS” SHALL MEAN:  (I) PAYMENT OF EMPLOYEE’S ANNUAL BASE SALARY THROUGH
THE DATE OF TERMINATION TO THE EXTENT NOT THERETOFORE PAID; AND (II) PAYMENT OF
ANY ACCRUED VACATION PAY NOT YET PAID BY COMPANY.


10.2.        CAUSE.  FOR PURPOSES OF THIS AGREEMENT, “CAUSE” SHALL MEAN: (I) ANY
WILLFUL, MATERIAL VIOLATION OF ANY LAW OR REGULATION APPLICABLE TO THE BUSINESS
OF THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY; (II) CONVICTION FOR, OR GUILTY
PLEA TO, A FELONY OR A CRIME INVOLVING MORAL TURPITUDE, OR ANY WILLFUL
PERPETRATION OF A COMMON LAW FRAUD; (III) COMMISSION OF AN ACT OF PERSONAL
DISHONESTY WHICH INVOLVES PERSONAL PROFIT IN CONNECTION WITH THE COMPANY OR ANY
SUBSIDIARY OF THE COMPANY, OR ANY OTHER ENTITY HAVING A BUSINESS RELATIONSHIP
WITH THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY; (IV) ANY MATERIAL BREACH OF
ANY PROVISION OF ANY AGREEMENT OR UNDERSTANDING BETWEEN THE COMPANY OR ANY
SUBSIDIARY OF THE COMPANY AND EMPLOYEE REGARDING THE TERMS OF EMPLOYEE’S SERVICE
AS AN EMPLOYEE, OFFICER, DIRECTOR OR CONSULTANT TO THE COMPANY OR ANY SUBSIDIARY
OF THE COMPANY, INCLUDING WITHOUT LIMITATION, THE WILLFUL AND CONTINUED FAILURE
OR REFUSAL TO PERFORM THE MATERIAL DUTIES REQUIRED OF EMPLOYEE AS AN EMPLOYEE,
OFFICER, DIRECTOR OR CONSULTANT OF THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY
(OTHER THAN AS A RESULT OF DISABILITY) OR A MATERIAL BREACH OF ANY APPLICABLE
CREATIVE WORKS ASSIGNMENT AND CONFIDENTIALITY AGREEMENT OR SIMILAR AGREEMENT
BETWEEN THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY AND EMPLOYEE AND SUCH IS
NOT CURED WITHIN FIFTEEN (15) DAYS AFTER NOTICE OF SUCH BREACH FROM THE COMPANY
TO EMPLOYEE; OR (V) DISREGARD OF THE POLICIES OF THE

5


--------------------------------------------------------------------------------





COMPANY OR ANY SUBSIDIARY OF THE COMPANY, SO AS TO CAUSE MATERIAL LOSS, DAMAGE
OR INJURY TO THE PROPERTY, REPUTATION OR EMPLOYEES OF THE COMPANY OR ANY
SUBSIDIARY OF THE COMPANY IF EMPLOYEE HAS BEEN GIVEN A REASONABLE OPPORTUNITY TO
COMPLY WITH SUCH POLICY OR CURE HIS FAILURE TO COMPLY.


10.3.        “CHANGE OF CONTROL” MEANS THE OCCURRENCE, IN A SINGLE TRANSACTION
OR IN A SERIES OF RELATED TRANSACTIONS, OF ANY ONE OR MORE OF THE FOLLOWING
EVENTS:

(a)           there is consummated a merger, consolidation or similar
transaction involving (directly or indirectly) the Company if, immediately after
the consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not own, directly or
indirectly, either: (i) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
entity in such merger, consolidation or similar transaction; or (ii) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving entity in such merger, consolidation or similar transaction;

(b)           the stockholders of the Company approve or the Board of Directors
approves a plan of complete dissolution or liquidation of the Company, or a
complete dissolution or liquidation of the Company shall otherwise occur; or

(c)           there is consummated a sale of all or substantially all of the
consolidated assets of the Company and its subsidiaries, other than a sale of
all or substantially all of the consolidated assets of the Company and its
Subsidiaries to an entity more than fifty percent (50%) of the combined voting
power of the voting securities of which entity is owned by stockholders of the
Company in substantially the same proportion as their ownership of the Company
immediately prior to such sale.

Notwithstanding the foregoing, the term “Change of Control” shall not include a
sale of assets, merger or other transaction effected exclusively for the purpose
of raising capital for the Company or changing the domicile of the Company.


11.           NOTICE OF TERMINATION.  IF THE COMPANY DESIRES TO TERMINATE
EMPLOYEE FOR CAUSE, SUCH TERMINATION SHALL BE COMMUNICATED TO EMPLOYEE BY A
“NOTICE OF TERMINATION” WHICH SHALL SET FORTH IN REASONABLE DETAIL THE FACTS AND
CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR SUCH TERMINATION AND WHICH SHALL BE
EFFECTIVE TO TERMINATE EMPLOYEE’S EMPLOYMENT ON THE DATE OF SUCH “NOTICE OF
TERMINATION.”  IF THE COMPANY DESIRES TO TERMINATE EMPLOYEE WITHOUT CAUSE, THE
COMPANY SHALL COMMUNICATE SUCH TERMINATION TO EMPLOYEE BY A “NOTICE OF
TERMINATION” WHICH SHALL INDICATE THAT SUCH TERMINATION IS EFFECTIVE ON THE DATE
THAT IS SIX (6) MONTHS AFTER THE DATE OF SUCH “NOTICE OF TERMINATION” OR
EFFECTIVE IMMEDIATELY, IN WHICH CASE EMPLOYEE SHALL BE ELIGIBLE TO RECEIVE THE
SEVERANCE PACKAGE IN ACCORDANCE WITH SECTION 8(I).  IF THE COMPANY (OR THE
SURVIVING ENTITY) DESIRES TO TERMINATE EMPLOYEE’S EMPLOYMENT FOR ANY REASON
(OTHER THAN FOR CAUSE WHICH SHALL BE GOVERNED BY THE FIRST SENTENCE OF THIS
SECTION 11) WITHIN SIX (6) MONTHS AFTER A CHANGE OF CONTROL, THE COMPANY (OR THE
SURVIVING ENTITY) SHALL COMMUNICATE SUCH TERMINATION TO EMPLOYEE BY A “NOTICE OF
TERMINATION” WHICH SHALL INDICATE THE EFFECTIVE DATE OF SUCH TERMINATION WHICH
SHALL BE A DATE WITHIN FIFTEEN (15) DAYS AFTER THE DATE OF SUCH “NOTICE OF
TERMINATION” AFTER WHICH EMPLOYEE SHALL BE ELIGIBLE TO RECEIVE THE SEVERANCE
PACKAGE IN

6


--------------------------------------------------------------------------------





ACCORDANCE WITH SECTION 8(II).  IF EMPLOYEE DESIRES TO TERMINATE EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY FOR ANY REASON (OTHER THAN UNDER THE CIRCUMSTANCES
SET FORTH IN THE FOLLOWING SENTENCE), EMPLOYEE SHALL COMMUNICATE SUCH
TERMINATION TO THE COMPANY BY A “NOTICE OF TERMINATION” WHICH SHALL INDICATE
THAT SUCH TERMINATION IS EFFECTIVE ON A DATE THAT IS AT LEAST SIX (6) MONTHS
AFTER THE DATE OF TERMINATION.  IF EMPLOYEE DESIRES TO TERMINATE EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY (OR THE SURVIVING ENTITY) WITHIN SIX (6) MONTHS
AFTER A CHANGE OF CONTROL DUE TO ONE OR MORE OF THE CIRCUMSTANCES ENUMERATED IN
SECTION 8(II) ABOVE, SUCH TERMINATION SHALL BE COMMUNICATED TO THE COMPANY BY A
“NOTICE OF TERMINATION” WHICH SHALL SET FORTH IN REASONABLE DETAIL THE FACTS AND
CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR SUCH TERMINATION AND WHICH SHALL
SET FORTH THE EFFECTIVE DATE OF SUCH TERMINATION WHICH SHALL BE A DATE WITHIN
FIFTEEN (15) DAYS AFTER THE DATE OF SUCH “NOTICE OF TERMINATION” AFTER WHICH
EMPLOYEE WILL BE ELIGIBLE TO RECEIVE THE SEVERANCE PACKAGE IN ACCORDANCE WITH
SECTION 8.  THE FAILURE BY COMPANY OR THE EMPLOYEE TO SET FORTH IN A NOTICE OF
TERMINATION ANY FACT OR CIRCUMSTANCE SUBSTANTIATING THE BASIS FOR THE
TERMINATION OF EMPLOYMENT SHALL NOT WAIVE ANY RIGHT OF COMPANY OR EMPLOYEE
HEREUNDER OR PRECLUDE COMPANY OR EMPLOYEE FROM ASSERTING SUCH FACT OR
CIRCUMSTANCE IN ENFORCING COMPANY’S OR EMPLOYEE’S RIGHTS HEREUNDER.


12.           DATE OF TERMINATION.  “DATE OF TERMINATION” MEANS THE DATE OF
DEATH OF EMPLOYEE OR THE DATE OF DELIVERY OF THE NOTICE OF TERMINATION OR ANY
LATER DATE SPECIFIED THEREIN AS THE EFFECTIVE DATE OF TERMINATION OF EMPLOYEE’S
EMPLOYMENT, AS THE CASE MAY BE.  THE DATE OF TERMINATION SHALL BE THE EFFECTIVE
TERMINATION DATE OF THIS AGREEMENT.


13.           CONFIDENTIALITY AND PROPRIETARY RIGHTS.  EMPLOYEE AGREES TO
CONTINUE TO ABIDE BY THE INFORMATION AND INVENTIONS AGREEMENT, WHICH IS ATTACHED
TO THIS AGREEMENT AS EXHIBIT B.


14.           NONDISPARAGEMENT.  EMPLOYEE AGREES NOT TO DISPARAGE, DEFAME OR
MAKE ANY NEGATIVE OR CRITICAL PUBLIC STATEMENTS, WHETHER VERBALLY OR IN WRITING,
REGARDING THE PERSONAL OR BUSINESS REPUTATION, TECHNOLOGY, PRODUCTS, PRACTICES
OR CONDUCT OF COMPANY OR ANY OF COMPANY’S OFFICERS OR DIRECTORS.  IN ADDITION,
EXCEPT AS REQUIRED BY LAW, EMPLOYEE SHALL NOT MAKE ANY PUBLIC STATEMENTS
REGARDING COMPANY WITHOUT THE PRIOR WRITTEN APPROVAL OF THE BOARD OF DIRECTORS. 
ADDITIONALLY, THE COMPANY AGREES NOT TO DISPARAGE, DEFAME OR MAKE ANY NEGATIVE
OR CRITICAL PUBLIC STATEMENTS, WHETHER VERBALLY OR IN WRITING, REGARDING THE
PERSONAL OR BUSINESS REPUTATION OF EMPLOYEE.


15.           INJUNCTIVE RELIEF.  EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE’S BREACH
OF THE COVENANTS CONTAINED IN SECTIONS 13 AND 14 OF THIS AGREEMENT WOULD CAUSE
IRREPARABLE INJURY TO COMPANY AND AGREES THAT IN THE EVENT OF ANY SUCH BREACH,
COMPANY SHALL BE ENTITLED TO SEEK TEMPORARY, PRELIMINARY AND PERMANENT
INJUNCTIVE RELIEF WITHOUT THE NECESSITY OF PROVING ACTUAL DAMAGES OR POSTING ANY
BOND OR OTHER SECURITY.


16.           GENERAL PROVISIONS.


16.1.        SUCCESSORS AND ASSIGNS.  THE RIGHTS AND OBLIGATIONS OF COMPANY
UNDER THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND SHALL BE BINDING UPON THE
SUCCESSORS AND ASSIGNS OF COMPANY.  EMPLOYEE SHALL NOT BE ENTITLED TO ASSIGN ANY
OF EMPLOYEE’S RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT.

7


--------------------------------------------------------------------------------





16.2.        WAIVER.  THE RIGHTS AND REMEDIES OF THE PARTIES TO THIS AGREEMENT
ARE CUMULATIVE AND NOT ALTERNATIVE.  NEITHER THE FAILURE NOR ANY DELAY BY ANY
PARTY IN EXERCISING ANY RIGHT, POWER OR PRIVILEGE UNDER THIS AGREEMENT OR THE
DOCUMENTS REFERRED TO IN THIS AGREEMENT WILL OPERATE AS A WAIVER OF SUCH RIGHT,
POWER OR PRIVILEGE; AND NO SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT, POWER
OR PRIVILEGE WILL PRECLUDE ANY OTHER OR FURTHER EXERCISE OF SUCH RIGHT, POWER OR
PRIVILEGE OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE.  TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, (I) NO CLAIM OR RIGHT ARISING OUT OF
THIS AGREEMENT OR THE DOCUMENTS REFERRED TO IN THIS AGREEMENT CAN BE DISCHARGED
BY ONE PARTY, IN WHOLE OR IN PART, BY A WAIVER OR RENUNCIATION OF THE CLAIM OR
RIGHT UNLESS IN WRITING SIGNED BY THE OTHER PARTY; (II) NO WAIVER THAT MAY BE
GIVEN BY A PARTY WILL BE APPLICABLE EXCEPT IN THE SPECIFIC INSTANCE FOR WHICH IT
IS GIVEN; AND (III) NO NOTICE TO OR DEMAND ON ONE PARTY WILL BE DEEMED TO BE A
WAIVER OF ANY OBLIGATION OF SUCH PARTY OR OF THE RIGHT OF THE PARTY GIVING SUCH
NOTICE OR DEMAND TO TAKE FURTHER ACTION WITHOUT NOTICE OR DEMAND AS PROVIDED IN
THIS AGREEMENT OR THE DOCUMENTS REFERRED TO IN THIS AGREEMENT.


16.3.        SEVERABILITY.  IN THE EVENT ANY PROVISION OF THIS AGREEMENT IS
FOUND TO BE UNENFORCEABLE, INVALID OR ILLEGAL BY AN ARBITRATOR OR COURT OF
COMPETENT JURISDICTION, SUCH PROVISION SHALL BE DEEMED MODIFIED TO THE EXTENT
NECESSARY TO ALLOW ENFORCEABILITY OF THE PROVISION AS SO LIMITED, IT BEING
INTENDED THAT THE PARTIES SHALL RECEIVE THE BENEFIT CONTEMPLATED HEREIN TO THE
FULLEST EXTENT PERMITTED BY LAW.  IF A DEEMED MODIFICATION IS NOT SATISFACTORY
IN THE JUDGMENT OF SUCH ARBITRATOR OR COURT, THE UNENFORCEABLE, INVALID OR
ILLEGAL PROVISION SHALL BE DEEMED DELETED, AND THE LEGALITY, VALIDITY AND
ENFORCEABILITY OF THE REMAINING PROVISIONS SHALL NOT BE AFFECTED THEREBY.


16.4.        INTERPRETATION; CONSTRUCTION.  THE HEADINGS SET FORTH IN THIS
AGREEMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT BE USED IN INTERPRETING THIS
AGREEMENT.  THIS AGREEMENT HAS BEEN DRAFTED BY LEGAL COUNSEL REPRESENTING THE
COMPANY, BUT EMPLOYEE HAS PARTICIPATED IN THE NEGOTIATION OF ITS TERMS. 
FURTHERMORE, EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS HAD AN OPPORTUNITY TO
REVIEW THE AGREEMENT AND HAS HAD IT REVIEWED AND NEGOTIATED BY LEGAL COUNSEL
ACTING ON HIS BEHALF, AND, THEREFORE, THE NORMAL RULE OF CONSTRUCTION TO THE
EFFECT THAT ANY AMBIGUITIES ARE TO BE RESOLVED AGAINST THE DRAFTING PARTY SHALL
NOT BE EMPLOYED IN THE INTERPRETATION OF THIS AGREEMENT.


16.5.        GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE UNITED STATES AND THE COMMONWEALTH OF
MASSACHUSETTS, WITHOUT REFERENCE TO ITS CONFLICTS OF LAWS PRINCIPLES.

The Employee hereby agrees to submit to binding arbitration before the American
Arbitration Association (“AAA”), in accordance with AAA’s Commercial Arbitration
Rules (which means A WAIVER OF THE EMPLOYEE’S RIGHT TO SUE IN COURT AND PROCEED
BY A JUDGE OR JURY TRIAL) all disputes and claims arising out of this Agreement.


16.6.        NOTICES.  ALL NOTICES, CONSENTS, WAIVERS AND OTHER COMMUNICATIONS
UNDER THIS AGREEMENT MUST BE IN WRITING AND WILL BE DEEMED TO HAVE BEEN DULY
GIVEN WHEN (I) DELIVERED BY HAND (WITH WRITTEN CONFIRMATION OF RECEIPT); (II)
SENT BY FACSIMILE (WITH WRITTEN CONFIRMATION OF RECEIPT); OR (III) WHEN RECEIVED
BY THE ADDRESSEE, IF SENT BY A NATIONALLY RECOGNIZED OVERNIGHT DELIVERY SERVICE,
RETURN RECEIPT REQUESTED, IN EACH CASE TO THE APPROPRIATE

8


--------------------------------------------------------------------------------





ADDRESSES AND FACSIMILE NUMBERS SET FORTH BELOW OR ON THE SIGNATURE PAGES HERETO
(OR TO SUCH OTHER ADDRESS AS A PARTY MAY DESIGNATE BY NOTICE TO THE OTHER
PARTIES):

If to AVERION:

 

Averion International Corp.
Attention: Philip Lavin, Ph.D., CEO
225 Turnpike Road
Southborough, MA 01772
Telephone: (508) 597-6000
Facsimile: (508) 597-5765

 

 

 

with a required copy to:

 

Foley & Lardner LLP
Attention: Adam Lenain, Esq.
402 West Broadway, Suite 2100
San Diego, California 92101
Telephone: (619) 234-6655
Facsimile: (619) 234-3510

 

 

 

If to Employee:

 

Christopher Codeanne
240 Back Lane
Wethersfield, CT 06109
Telephone: (860) 563-0815

 

 

Facsimile:

 

 

 

With a required copy to:

 

Mr. David Sturgess
Updike, Kelly & Spellacy
One State Street
PO Box 231277
Telephone: (860) 548-2651
Facsimile: (860) 548-6067

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.


16.7.        COUNTERPARTS; FACSIMILE.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS, ALL OF WHICH WHEN FULLY EXECUTED AND DELIVERED BY ALL PARTIES
HERETO AND TAKEN TOGETHER SHALL CONSTITUTE A SINGLE AGREEMENT, BINDING AGAINST
EACH OF THE PARTIES.  TO THE MAXIMUM EXTENT PERMITTED BY LAW OR BY ANY
APPLICABLE GOVERNMENTAL AUTHORITY, ANY DOCUMENT MAY BE SIGNED AND TRANSMITTED BY
FACSIMILE WITH THE SAME VALIDITY AS IF IT WERE AN INK-SIGNED DOCUMENT.  EACH
SIGNATORY BELOW REPRESENTS AND WARRANTS BY HIS OR HER SIGNATURE THAT HE OR SHE
IS DULY AUTHORIZED (ON BEHALF OF THE RESPECTIVE ENTITY FOR WHICH SUCH SIGNATORY
HAS ACTED) TO EXECUTE AND DELIVER THIS INSTRUMENT AND ANY OTHER DOCUMENT RELATED
TO THIS TRANSACTION, THEREBY FULLY BINDING EACH SUCH RESPECTIVE ENTITY.


16.8.        SURVIVAL.  SECTIONS 8 (“SEVERANCE PACKAGE”), 10 (“DEFINITIONS”), 13
(“CONFIDENTIALITY AND PROPRIETARY RIGHTS”), 14 (“NONDISPARAGEMENT”), 15
(“INJUNCTIVE RELIEF”),

9


--------------------------------------------------------------------------------





16 (“GENERAL PROVISIONS”) AND 17 (“ENTIRE AGREEMENT”) OF THIS AGREEMENT SHALL
SURVIVE EMPLOYEE’S EMPLOYMENT BY COMPANY.


17.           ENTIRE AGREEMENT.  THIS AGREEMENT, INCLUDING THE INFORMATION AND
INVENTIONS AGREEMENT ATTACHED AS EXHIBIT B, AND THE BENEFICIARY DESIGNATION FORM
ATTACHED HERETO AS EXHIBIT C CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES
RELATING TO THIS SUBJECT MATTER AND SUPERSEDE ALL PRIOR OR SIMULTANEOUS
REPRESENTATIONS, DISCUSSIONS, NEGOTIATIONS, AND AGREEMENTS, WHETHER WRITTEN OR
ORAL.  THIS AGREEMENT MAY BE AMENDED OR MODIFIED ONLY WITH THE WRITTEN CONSENT
OF EMPLOYEE AND THE COMPANY.  NO ORAL WAIVER, AMENDMENT OR MODIFICATION WILL BE
EFFECTIVE UNDER ANY CIRCUMSTANCES WHATSOEVER.

[Remainder of Page Intentionally Left Blank]

10


--------------------------------------------------------------------------------


THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

Dated:

January 11, 2007

 

EMPLOYEE

 

 

 

 

 

/s/ Christopher Codeanne

 

 

Christopher Codeanne

 

 

 

 

 

 

 

 

 

Dated:

January 11, 2007

 

AVERION INTERNATIONAL CORP.

 

 

 

 

 

 

 

 

By:

/s/ Philip T. Lavin

 

 

 

Name: Philip Lavin, Ph.D.

 

 

 

Title: Chief Executive Officer

 

[Signature Page to Codeanne Employment Agreement]


--------------------------------------------------------------------------------


EXHIBIT A

FORM OF GENERAL RELEASE

GENERAL RELEASE OF CLAIMS

By signing this General Release of Claims (“Agreement”), I, Christopher
Codeanne, acknowledge that Averion International Corp. (“Averion”) and I have
reached a final binding agreement as to the circumstances surrounding my
separation from employment with Averion.  Specifically, I acknowledge that we
have agreed on the following agreement and that this document contains the
entire agreement with respect to the subject matter hereof:


1.             TERMINATION.  MY EMPLOYMENT STATUS WITH AVERION WILL TERMINATE
EFFECTIVE                        , 20    .


2.             SEVERANCE.  IN EXCHANGE FOR MY ENTERING INTO THIS AGREEMENT AND
IN THE EVENT OF A CHANGE IN CONTROL, AVERION WILL PAY ME THE APPLICABLE
SEVERANCE AMOUNT AS DEFINED IN SECTION 8 OF THAT CERTAIN EMPLOYMENT AGREEMENT
DATED JANUARY 11, 2007 BETWEEN ME AND THE COMPANY (THE “EMPLOYMENT AGREEMENT”)
IN ACCORDANCE WITH THE TERMS THEREOF.


3.             RELEASE.  IN RETURN FOR THE PROMISES IN SECTION 2 ABOVE, AND
CONTINGENT UPON AVERION’S ONGOING FULFILLMENT OF ITS OBLIGATION TO:  (I) MAKE
TIMELY SEVERANCE PAYMENTS TO ME PURSUANT TO AND IN ACCORDANCE WITH SECTION 8 OF
THE EMPLOYMENT AGREEMENT, (II) PAY ME ALL AMOUNTS DUE PURSUANT TO SECTION 3 OF
THE EMPLOYMENT AGREEMENT, AND (III) ABIDE BY ITS OBLIGATIONS UNDER ANY EQUITY
INCENTIVE OPTION AGREEMENTS BETWEEN ME AND AVERION, I ON MY OWN BEHALF, AND ON
BEHALF OF MY GRANTEES, AGENTS, REPRESENTATIVES, HEIRS, DEVISEES, TRUSTEES,
ASSIGNS, ASSIGNORS, ATTORNEYS, OR ANY OTHER ENTITIES IN WHICH I HAVE AN INTEREST
(COLLECTIVELY “RELEASORS”), HEREBY RELEASE AND FOREVER DISCHARGE BY THIS
AGREEMENT, AVERION, AND EACH OF ITS PAST AND PRESENT AGENTS, EMPLOYEES,
REPRESENTATIVES, OFFICERS, DIRECTORS, SHAREHOLDERS, ATTORNEYS, ACCOUNTANTS,
INSURERS, ADVISORS, CONSULTANTS, AFFILIATES, ASSIGNS, SUCCESSORS, HEIRS,
PREDECESSORS IN INTEREST, JOINT VENTURES, AND SUBSIDIARY, AFFILIATE AND
COMMONLY-CONTROLLED ENTITIES (COLLECTIVELY “RELEASEES”), FROM ALL LIABILITIES,
CAUSES OF ACTIONS, CHARGES, COMPLAINTS, SUITS, CLAIMS, OBLIGATIONS, COSTS,
LOSSES, DAMAGES, RIGHTS, JUDGMENTS, ATTORNEYS’ FEES, EXPENSES, BONDS, BILLS,
PENALTIES, FINES, AND ALL OTHER LEGAL RESPONSIBILITIES OF ANY FORM WHATSOEVER,
WHETHER KNOWN OR UNKNOWN, WHETHER SUSPECTED OR UNSUSPECTED, WHETHER FIXED OR
CONTINGENT, LIQUIDATED OR UNLIQUIDATED, INCLUDING BUT NOT LIMITED TO THOSE
ARISING FROM OR RELATED TO (I) MY EMPLOYMENT WITH, COMPENSATION BY AND/OR
SEPARATION FROM AVERION; AND (II) ANY ACTS OR OMISSIONS OCCURRING PRIOR TO THE
DATE OF THIS AGREEMENT BY ANY AND ALL RELEASEES, INCLUDING THOSE ARISING UNDER
ANY THEORY OF LAW, WHETHER COMMON, CONSTITUTIONAL, STATUTORY OR OTHER OF ANY
JURISDICTION, FOREIGN OR DOMESTIC, WHETHER KNOWN OR UNKNOWN, WHETHER IN LAW OR
IN EQUITY, WHICH THEY HAD OR MAY CLAIM TO HAVE AGAINST ANY OF THE RELEASEES. 
RELEASORS SPECIFICALLY RELEASE CLAIMS UNDER ALL APPLICABLE STATE AND FEDERAL
LAWS, BASED ON AGE, SEX, PREGNANCY, RACE, COLOR, NATIONAL ORIGIN, MARITAL
STATUS, RELIGION, VETERAN STATUS, DISABILITY, SEXUAL ORIENTATION, MEDICAL
CONDITION, OR OTHER ANTI-DISCRIMINATION LAWS, INCLUDING, WITHOUT LIMITATION,
TITLE VII OF THE CIVIL RIGHTS ACT OF 1964 AS AMENDED, THE AGE DISCRIMINATION IN
EMPLOYMENT ACT (TITLE 29, UNITED STATES CODE, SECTIONS 621, ET SEQ.) (“ADEA”),
THE AMERICANS WITH DISABILITIES ACT, THE FAIR LABOR STANDARDS ACT, AND THE
FAMILY MEDICAL LEAVE ACT, AS WELL AS ALL COMMON LAW CLAIMS, WHETHER ARISING IN
TORT OR CONTRACT (COLLECTIVELY REFERRED TO AS “RELEASED MATTERS”).  IF ANY
GOVERNMENTAL AGENCY SHOULD ASSUME JURISDICTION OVER ANY CLAIM, CHARGE OR
COMPLAINT CONCERNING ALLEGED DISCRIMINATION ARISING OUT OF MY EMPLOYMENT WITH
AVERION, RELEASORS ALSO WAIVE THE RIGHT TO RECOVER DAMAGES OR ANY OTHER REMEDY
AS A RESULT OF SUCH CLAIM, CHARGE OR COMPLAINT.  I ACKNOWLEDGE AND AGREE THAT,
FOLLOWING THE PAYMENT OF THE SEVERANCE AMOUNT IN ACCORDANCE WITH SECTION 8 OF
THE EMPLOYMENT AGREEMENT, AVERION AND RELEASEES HAVE NO OTHER LIABILITIES OR
OBLIGATIONS, OF ANY

A-1


--------------------------------------------------------------------------------





KIND OR NATURE, OWED TO ME IN CONNECTION WITH OR RELATING TO MY EMPLOYMENT WITH
THE SAME.  I FURTHER AGREE AND PROMISE THAT I WILL NOT FILE ANY LAWSUIT OR
ADMINISTRATIVE CLAIM OR CHARGE ASSERTING ANY OF THE FOREGOING RELEASED MATTERS.


4.             RELEASE OF AGE DISCRIMINATION CLAIMS.  I UNDERSTAND THAT THE
GENERAL RELEASE IN SECTION 3 ABOVE INCLUDES A WAIVER OF RIGHTS AND CLAIMS WHICH
I MAY HAVE ARISING UNDER THE ADEA.  I HEREBY REPRESENT THAT I HAVE BEEN ADVISED
TO CONSULT WITH AN ATTORNEY OF MY CHOOSING REGARDING THE WAIVER OF RIGHTS AND
CLAIMS UNDER THE ADEA.  I UNDERSTAND THAT BY SIGNING THIS AGREEMENT, I WAIVE MY
RIGHTS OR CLAIMS UNDER THE ADEA.  I FURTHER UNDERSTAND THAT I AM NOT WAIVING
RIGHTS OR CLAIMS UNDER THE ADEA THAT MAY ARISE AFTER THE EFFECTIVE DATE OF THIS
FULLY EXECUTED AGREEMENT.


5.             WAIVER.  I UNDERSTAND THAT EVEN IF I SHOULD EVENTUALLY SUFFER
SOME DAMAGE ARISING OUT OF MY EMPLOYMENT AND/OR SEPARATION FROM EMPLOYMENT WITH
AVERION, THAT I WILL NOT BE ABLE TO MAKE ANY CLAIMS FOR THOSE DAMAGES, EVEN AS
TO CLAIMS WHICH MAY NOW EXIST, BUT WHICH I DO NOT KNOW EXIST, AND WHICH IF KNOWN
WOULD HAVE AFFECTED MY DECISION TO SIGN THIS AGREEMENT.


6.             NO WRONGDOING.  I UNDERSTAND THAT, BY SIGNING THIS AGREEMENT
AVERION DOES NOT ADMIT ANY WRONGDOING.  I AM ALSO ADMITTING NO WRONGDOING BY
SIGNING THIS AGREEMENT.  WE AGREE THAT NO USE OF THIS AGREEMENT OR ANY COMMENTS
MADE BY EITHER PARTY DURING OUR SETTLEMENT DISCUSSIONS WILL BE USED BY US OR ANY
OF OUR REPRESENTATIVES IN CONNECTION WITH ANY SUBSEQUENT LEGAL ACTION EXCEPT FOR
AN ACTION TO ENFORCE THIS AGREEMENT.


7.             CONFIDENTIAL INFORMATION.  I UNDERSTAND THAT DURING MY EMPLOYMENT
WITH AVERION I HAD ACCESS TO AVERION CONFIDENTIAL INFORMATION, INCLUDING BUT NOT
LIMITED TO, CLIENT AND VENDOR LISTS, FINANCIAL DATA, MARKETING PLANS AND SALES
TECHNIQUES, THAT HAS OR COULD HAVE VALUE TO AVERION, WHICH IF DISCLOSED COULD BE
DETRIMENTAL TO AVERION, AND WHICH AVERION HAS TAKEN REASONABLE STEPS TO PREVENT
FROM DISCLOSURE TO THE GENERAL PUBLIC.  IN ADDITION TO ANY OTHER OBLIGATION OF
CONFIDENTIALITY TO WHICH I MAY BE BOUND WITH RESPECT TO ANY CONFIDENTIAL
INFORMATION OF AVERION:


7.1.          I AGREE THAT I WILL NOT USE, DISCLOSE OR REVEAL TO ANY THIRD PARTY
ANY AVERION CONFIDENTIAL INFORMATION, REGARDLESS OF WHETHER OR NOT SUCH
INFORMATION IS MARKED AS “CONFIDENTIAL”.


7.2.          I AGREE THAT I HAVE RETURNED ALL AVERION CONFIDENTIAL OR
PROPRIETARY INFORMATION, DOCUMENTS, MATERIALS, APPARATUS, EQUIPMENT, OTHER
PHYSICAL PROPERTY OR THE REPRODUCTION OF ANY SUCH PROPERTY TO AVERION THAT IS IN
MY POSSESSION.


7.3.          I RECOGNIZE THAT THE UNAUTHORIZED USE OR DISCLOSURE OF AVERION’S
CONFIDENTIAL INFORMATION IS UNLAWFUL AND THAT AVERION MAY OBTAIN DAMAGES AGAINST
ME FOR ANY WILLFUL MISAPPROPRIATION, INCLUDING DAMAGES AND ATTORNEY FEES.


8.             CONFIDENTIALITY OF AGREEMENT.  I AGREE THAT THE TERMS AND
CONDITIONS OF THIS AGREEMENT ARE CONFIDENTIAL AND SHALL NOT BE DISCUSSED,
DISCLOSED OR REVEALED BY ME TO ANY THIRD PARTY, EXCEPT TO MY ATTORNEYS, TAX
ADVISORS AND SPOUSE, AND EXCEPT INSOFAR AS I AM COMPELLED BY LAW TO DISCLOSE IT.


9.             NON-DISPARAGEMENT.  IN ADDITION TO ANY OTHER NON-DISPARAGEMENT
AGREEMENT TO WHICH I MAY BE BOUND, I EXPRESSLY AGREE THAT I WILL NOT IN ANY WAY
DISPARAGE OR OTHERWISE CAUSE TO BE PUBLISHED OR DISSEMINATED ANY NEGATIVE
STATEMENTS, REMARKS, COMMENTS OR INFORMATION REGARDING AVERION OR ANY RELEASEE.


10.           GENERAL.  I ACKNOWLEDGE THAT I HAVE CAREFULLY READ AND FULLY
UNDERSTAND THE NATURE OF THIS AGREEMENT, THAT I HAVE BEEN ADVISED TO CONSULT
WITH AN ATTORNEY OF MY CHOOSING BEFORE EXECUTING THIS

A-2


--------------------------------------------------------------------------------





AGREEMENT, THAT I HAVE HAD THE OPPORTUNITY TO CONSIDER THIS AGREEMENT, AND THAT
ALL OF MY QUESTIONS CONCERNING THIS AGREEMENT HAVE BEEN ANSWERED TO MY
SATISFACTION.  I ALSO AGREE THAT ANY RULE OF CONSTRUCTION TO THE EFFECT THAT
AMBIGUITIES ARE TO BE RESOLVED AGAINST THE DRAFTING PARTY WILL NOT APPLY IN THE
INTERPRETATION OF THIS AGREEMENT.  THE PROVISIONS OF THIS AGREEMENT TOGETHER
WITH THE APPLICABLE PROVISIONS OF THE EMPLOYMENT AGREEMENT AND EXHIBITS THERETO,
SET FORTH THE ENTIRE AGREEMENT BETWEEN ME AND EMPLOYER CONCERNING MY EMPLOYMENT
WITH THE SAME, MY SEVERANCE PAY AND BENEFITS AND MY TERMINATION OF EMPLOYMENT. 
ANY OTHER PROMISES, WRITTEN OR ORAL, ARE REPLACED BY PROVISION OF THIS
AGREEMENT, AND ARE NO LONGER EFFECTIVE UNLESS THEY ARE CONTAINED IN THIS
DOCUMENT OR ARE EXPRESSLY DEEMED TO SURVIVE THE TERMINATION OF MY EMPLOYMENT
WITH AVERION IN ACCORDANCE WITH THE TERMS OF THE WRITTEN DOCUMENT IN WHICH THEY
ARE CONTAINED.  I ACKNOWLEDGE THAT I HAVE RECEIVED ALL COMPENSATION TO WHICH I
AM CURRENTLY ENTITLED THROUGH MY SEPARATION DATE, INCLUDING, WITHOUT LIMITATION,
SALARY, BONUSES AND VACATION PAY.


11.           ATTORNEYS FEES.  IF ANY PROCEEDING OR ACTION IS BROUGHT BY EITHER
PARTY TO ENFORCE OR INTERPRET THE TERMS OF THIS AGREEMENT, THE PREVAILING PARTY
IN SUCH PROCEEDING OR ACTION SHALL BE ENTITLED TO RECOVER FROM THE OTHER ITS
COSTS OF SUIT, INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES.


12.           GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE UNITED STATES AND THE COMMONWEALTH OF
MASSACHUSETTS, WITHOUT REFERENCE TO ITS CONFLICTS OF LAWS PRINCIPLES.

I hereby agree to submit to binding arbitration before the American Arbitration
Association (which means A WAIVER OF THE EMPLOYEE’S RIGHT TO SUE IN COURT AND
PROCEED BY A JUDGE OR JURY TRIAL) all disputes and claims arising out of this
Agreement.  I further and understand and agree that I shall execute Averion’s
standard agreement to arbitrate, which is separate from this Agreement and may
be contained in Averion’s Employee Handbook.  This Agreement will be the
exclusive method to resolve all disputes or controversies that I or the Company
may have, whether or not arising out of my employment or termination of that
employment with the Company.  THE AGREEMENT TO ARBITRATE CONSTITUTES A WAIVER OF
ANY RIGHT THAT I OR THE COMPANY MAY HAVE TO LITIGATE ANY CLAIM IN COURT IN A
JUDGE OR JURY TRIAL.

* * * * IMPORTANT NOTICE * * * *


THIS AGREEMENT INCLUDES A WAIVER OF RIGHTS AND CLAIMS THAT I MAY HAVE ARISING
UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967 (TITLE 29, UNITED STATES
CODE, 621 ET SEQ.).  THIS WAIVER IS IN EXCHANGE FOR THE CONSIDERATION DESCRIBED
IN PARAGRAPH 2 ABOVE.  PURSUANT TO THE OLDER WORKERS BENEFIT PROTECTION ACT
(PUBLIC) LAW 101-433; 1990 S. 1551), I ACKNOWLEDGE THAT THIS AGREEMENT IS
INTENDED TO APPLY AS A WAIVER OF RIGHTS AND CLAIMS ARISING UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967.  HOWEVER, BY EXECUTING THIS AGREEMENT,
I DO NOT WAIVE RIGHTS AND CLAIMS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT
THAT MAY ARISE AFTER THE DATE OF THIS AGREEMENT IS EXECUTED.                   
(INITIALS)


I ACKNOWLEDGE THAT I HAVE THE OPPORTUNITY TO CONSIDER THIS AGREEMENT FOR 21
DAYS.  SHOULD I DECIDE NOT TO USE THE FULL 21 DAYS, I KNOWINGLY AND VOLUNTARILY
WAIVE ANY CLAIMS THAT I WAS NOT IN FACT GIVEN THAT PERIOD OF TIME OR DID NOT USE
THE ENTIRE 21 DAYS TO CONSULT AN ATTORNEY AND/OR CONSIDER THIS AGREEMENT.  I
ACKNOWLEDGE AND UNDERSTAND THAT FOR A PERIOD OF SEVEN (7) DAYS FOLLOWING MY
EXECUTION OF THIS AGREEMENT, I MAY REVOKE THIS AGREEMENT AND RELEASE, AND THE
RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THIS SEVEN (7) DAY

A-3


--------------------------------------------------------------------------------





REVOCATION PERIOD HAS EXPIRED.  IF I DO NOT REVOKE THIS AGREEMENT AND THE
RELEASE IN THE TIME FRAME SPECIFIED, THIS AGREEMENT AND RELEASE SHALL BE DEEMED
TO BE EFFECTIVE AT 12:01 A.M. ON THE EIGHTH DAY AFTER I EXECUTE THE SAME.
              (INITIALS)

In exchange for the mutual promises contained in this Agreement, the parties
execute this Agreement as of the date set forth below.

 

 

 

 

 

Dated:                , 20  

 

Christopher Codeanne

 

 

 

 

 

 

 

 

 

 

 

Averion International Corp.

 

 

 

 

 

 

Dated:               , 20  

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

A-4


--------------------------------------------------------------------------------


EXHIBIT B

EMPLOYEE PROPRIETARY INFORMATION
AND INVENTIONS AGREEMENT

AVERION INTERNATIONAL CORP.

EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT


--------------------------------------------------------------------------------




 

In consideration of my employment or continued employment by Averion
International Corp. (the “Company”), and the compensation now and hereafter paid
to me, I hereby agree as follows:

1.             Nondisclosure.

1.1          Recognition of Company’s Rights; Nondisclosure.  At all times
during my employment and thereafter, I will hold in strictest confidence and
will not disclose, use, lecture upon or publish any of the Company’s Proprietary
Information (defined below), except as such disclosure, use or publication may
be required in connection with my work for the Company, or unless an officer of
the Company expressly authorizes such in writing.  I will obtain Company’s
written approval before publishing or submitting for publication any material
(written, verbal, or otherwise) that relates to my work at Company and/or
incorporates any Proprietary Information.  I hereby assign to the Company any
rights I may have or acquire in such Proprietary Information and recognize that
all Proprietary Information shall be the sole property of the Company and its
assigns.

1.2          Proprietary Information.  The term “Proprietary Information” shall
mean any and all confidential and/or proprietary knowledge, data or information
of the Company.  By way of illustration but not limitation, the term
“Proprietary Information” includes (a) products, ideas, processes, know-how,
inventions, developments, designs, techniques, formulas, works of authorship,
methods, developmental or experimental work, clinical data, test data,
improvements, discoveries and trade secrets (hereinafter collectively referred
to as “Inventions”); and (b) the Company’s customer relationship management
database and all information contained therein; the salaries and terms of
compensation of other employees and consultants; information about current,
former, and potential clients and projects and tasks performed for them by the
Company; information about current, former, and potential consultants and the
work they have performed or may perform for the Company; and any other
information concerning the Company’s business plans, marketing and selling
information, budgets, financial data, licenses, prices, costs, suppliers, and
vendors.

1.3          Third Party Information.  I understand, in addition, that the
Company has received and in the future will receive from third parties
confidential or proprietary information (“Third Party Information”) subject to a
duty on the Company’s part to maintain the confidentiality of such information
and to use it only for certain limited purposes.  During the term of my
employment and thereafter, I will hold Third Party Information in the strictest
confidence and will not disclose to anyone (other than Company personnel who
need to know such information in connection with their work for the Company) or
use, except in connection with my work for the Company, Third Party Information
unless expressly authorized in writing by an officer of the Company.

1.4          No Improper Use of Information of Prior Employers and Others. 
During my employment by the Company I will not improperly use or disclose any
confidential information or trade secrets, if any, of any former employer or any
other person to whom I have an obligation of confidentiality, and I will not
bring onto the premises of the Company any unpublished documents or any property
belonging to any former employer or any other person to whom I have an
obligation of confidentiality unless consented to in writing by that former
employer or person.  I will use in the performance of my duties only information
which is generally known and used by persons with training and experience
comparable to my own, which is common knowledge in the industry or otherwise
legally in the public domain, or which is otherwise provided or developed by the
Company.

2.             Assignment Of Inventions.

2.1          Proprietary Rights.  The term “Proprietary Rights” shall mean all
trade secret, patent, copyright, mask work and other intellectual property
rights throughout the world.

2.2          Prior Inventions.  Inventions, if any, patented or unpatented,
which I made prior to the commencement of my employment with the Company are
excluded from the scope of this Agreement.  To preclude any possible
uncertainty, I have set forth on Schedule 1 (Previous Inventions) attached
hereto a complete list of all Inventions that I have, alone or jointly with
others, conceived, developed or reduced to practice or caused to be conceived,
developed or reduced to practice prior to the commencement of my employment with
the Company, that I consider to be my property or the property of third parties
and that I wish to have excluded from the scope of this Agreement (collectively
referred to as “Prior Inventions”).  If disclosure of any such Prior Invention
would cause me to

B-1


--------------------------------------------------------------------------------


violate any prior confidentiality agreement, I understand that I am not to list
such Prior Inventions in Schedule 1 but am only to disclose a cursory name for
each such invention, a listing of the party(ies) to whom it belongs and the fact
that full disclosure as to such inventions has not been made for that reason. A
space is provided on Schedule 1 for such purpose.  If no such disclosure is
attached, I represent that there are no Prior Inventions.  If, in the course of
my employment with the Company, I incorporate a Prior Invention into a Company
product, process or machine, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license (with
rights to sublicense through multiple tiers of sublicensees) to make, have made,
modify, use and sell such Prior Invention.  Notwithstanding the foregoing, I
agree that I will not incorporate, or permit to be incorporated, Prior
Inventions in any Company Inventions without the Company’s prior written
consent.

2.3          Assignment of Inventions. Except as provided in Section 2.5 below,
I hereby assign and agree to assign in the future (when any such Inventions or
Proprietary Rights are first reduced to practice or first fixed in a tangible
medium, as applicable) to the Company all my right, title and interest in and to
any and all Inventions (and all Proprietary Rights with respect thereto) whether
or not patentable or registrable under copyright or similar statutes, made or
conceived or reduced to practice or learned by me, either alone or jointly with
others, during the period of my employment with the Company.  Inventions
assigned to the Company, or to a third party as directed by the Company pursuant
to this Section 2, are hereinafter referred to as “Company Inventions”.

2.4          Obligation to Keep Company Informed.  During the period of my
employment and for six (6) months after termination of my employment with the
Company, I will promptly disclose to the Company fully and in writing all
Inventions authored, conceived or reduced to practice by me, either alone or
jointly with others.  In addition, I will promptly disclose to the Company all
patent applications filed by me or on my behalf within a year after termination
of employment.

2.5          Government or Third Party.  I also agree to assign all my right,
title and interest in and to any particular Company Invention to a third party,
including without limitation the United States, as directed by the Company.

2.6          Works for Hire.  I acknowledge that all original works of
authorship which are made by me (solely or jointly with others) within the scope
of my employment and which are protectable by copyright are “works made for
hire,” pursuant to United States Copyright Act (17 U.S.C., Section 101).

2.7          Enforcement of Proprietary Rights.  I will assist the Company in
every proper way to obtain, and from time to time enforce, United States and
foreign Proprietary Rights relating to Company Inventions in any and all
countries.  To that end I will execute, verify and deliver such documents and
perform such other acts (including appearances as a witness) as the Company may
reasonably request for use in applying for, obtaining, perfecting, evidencing,
sustaining and enforcing such Proprietary Rights and the assignment thereof.  In
addition, I will execute, verify and deliver assignments of such Proprietary
Rights to the Company or its designee.  My obligation to assist the Company with
respect to Proprietary Rights relating to such Company Inventions in any and all
countries shall continue beyond the termination of my employment, but the
Company shall compensate me at a reasonable rate after my termination for the
time actually spent by me at the Company’s request on such assistance.

In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me.  I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.

3.             Records.  I agree to keep and maintain adequate and current
records (in the form of notes, sketches, drawings and in any other form that may
be required by the Company) of all Proprietary Information developed by me and
all Inventions made by me during the period of my employment at the Company,
which records shall be available to and remain the sole property of the Company
at all times.

4.             No Conflicting Obligation.  I represent that my performance of
all the terms of this Agreement and as an employee of the Company does not and
will not breach any agreement to keep in confidence information acquired by me
in confidence or in trust prior to my employment by the Company.  I have not
entered into, and I agree I will not enter into, any agreement either written or
oral in conflict herewith.

5.             Return Of Company Documents.  When I leave the employ of the
Company, I will deliver to the Company any and all drawings, notes, memoranda,
specifications, devices, formulas, and documents, together

B-2


--------------------------------------------------------------------------------




with all copies thereof, and any other material containing or disclosing any
Company Inventions, Third Party Information or Proprietary Information of the
Company.  I further agree that any property situated on the Company’s premises
and owned by the Company, including disks and other storage media, filing
cabinets or other work areas, is subject to inspection by Company personnel at
any time with or without notice.  Prior to leaving, I will cooperate with the
Company in completing and signing the Company’s termination statement.

6.             Legal And Equitable Remedies.  Because my services are personal
and unique and because I may have access to and become acquainted with the
Proprietary Information of the Company, the Company shall have the right to
enforce this Agreement and any of its provisions by injunction, specific
performance or other equitable relief, without bond and without prejudice to any
other rights and remedies that the Company may have for a breach of this
Agreement.

7.             Notices.  Any notices required or permitted hereunder shall be
given to the appropriate party at the address specified below or at such other
address as the party shall specify in writing.  Such notice shall be deemed
given upon personal delivery to the appropriate address or if sent by certified
or registered mail, three (3) days after the date of mailing.

8.             Notification Of New Employer.  In the event that I leave the
employ of the Company, I hereby consent to the notification of my new employer
of my rights and obligations under this Agreement.

9.             General Provisions.

9.1          Governing Law; Consent to Personal Jurisdiction.  This Agreement
will be governed by and construed according to the laws of the Commonwealth of
Massachusetts.  I hereby expressly consent to the personal jurisdiction of the
state and federal courts located in Massachusetts for any lawsuit filed there
against me by Company arising from or related to this Agreement.

9.2          Severability.  In case any one or more of the provisions contained
in this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.  If moreover, any one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to duration, geographical scope, activity or subject, it shall be construed
by limiting and reducing it, so as to be enforceable to the extent compatible
with the applicable law as it shall then appear.

9.3          Successors and Assigns.  This Agreement will be binding upon my
heirs, executors, administrators and other legal representatives and will be for
the benefit of the Company, its successors, and its assigns.

9.4          Survival.  The provisions of this Agreement shall survive the
termination of my employment and the assignment of this Agreement by the Company
to any successor in interest or other assignee.

9.5          Employment. I agree and understand that nothing in this Agreement
shall confer any right with respect to continuation of employment by the
Company, nor shall it interfere in any way with my right or the Company’s right
to terminate my employment at any time, with or without cause.

9.6          Waiver. No waiver by the Company of any breach of this Agreement
shall be a waiver of any preceding or succeeding breach.  No waiver by the
Company of any right under this Agreement shall be construed as a waiver of any
other right.  The Company shall not be required to give notice to enforce strict
adherence to all terms of this Agreement.

9.7          Entire Agreement.  The obligations pursuant to Sections 1 and 2 of
this Agreement shall apply to any time during which I was previously employed,
or am in the future employed, by the Company as a consultant if no other
agreement governs nondisclosure and assignment of inventions during such
period.  This Agreement is the final, complete and exclusive agreement of the
parties with respect to the subject matter hereof and supersedes and merges all
prior discussions between us.  No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by the party to be charged.  Any subsequent change
or changes in my duties, salary or compensation will not affect the validity or
scope of this Agreement.

This Agreement shall be effective as of the first day of my employment with the
Company, namely:

B-3


--------------------------------------------------------------------------------




I have read this agreement carefully and understand its terms.  I have
completely filled out Schedule 1 to this agreement.

Dated:

December 11, 2006

 

 

 

 

 

 

 

/s/ Christopher Codeanne

 

 

(Signature)

 

 

 

 

 

Christopher Codeanne

 

 

(Printed Name)

 

 

 

 

 

240 Back Lane, Wethersfield, CT 06109

 

 

(Address)

 

 

 

 

 

 

 

 

Accepted And Agreed To:

 

 

 

 

 

Averion International corp.

 

 

 

 

 

By:

/s/ Philip T. Lavin

 

 

 

 

 

 

Name:

Philip T. Lavin

 

 

 

 

 

 

Title:

CEO

 

 

 

B-4


--------------------------------------------------------------------------------


Schedule 1

TO:

Averion International Corp.

 

 

FROM:

 

 

 

 

DATE:

 

 

 

 

 

SUBJECT:

Previous Inventions

 

 

1.             Except as listed in Section 2 below, the following is a complete
list of all inventions or improvements relevant to the subject matter of my
employment by Averion International Corp. (the “Company”) that have been made or
conceived or first reduced to practice by me alone or jointly with others prior
to my engagement by the Company:

o            No inventions or improvements.

o            See below:

o            Additional sheets attached.

2.             Due to a prior confidentiality agreement, I cannot complete the
disclosure above with respect to inventions or improvements generally listed
below, the proprietary rights and duty of confidentiality with respect to which
I owe to the following party(ies):

Invention or Improvement

 

Party(ies)

 

Relationship

 

 

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

o            Additional sheets attached.

B-5


--------------------------------------------------------------------------------


Exhibit c
beneficiary designation for employment agreement

I designate the following as beneficiary of any payment or other benefits
payable following my death under the EMPLOYMENT AGREEMENT made effective as of
January 11, 2007, by and between Averion International Corp. (“Company”) and
Christopher Codeanne (“Employee”):

Primary: Katherine L. Codeanne, 240 Back Lane, Wethersfield, CT 06109

Contingent:                                                               

Note: To name a trust as beneficiary, please provide the name of the trustee(s)
and the exact name and date of the trust agreement.

I understand that I may change these beneficiary designations by filing a new
written designation with the Company.  I further understand that the
designations will be automatically revoked if the beneficiary predeceases me,
or, if I have named my spouse as beneficiary and our marriage is subsequently
dissolved.

Signature:

/s/ Christopher Codeanne

 

 

 

 

 

 

Printed Name:

Christopher Codeanne

 

 

 

 

 

Date:

January 11, 2007

 

 

 

 

Received by the Company this                       day of
                                       ,                             .

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

C-1


--------------------------------------------------------------------------------